         Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                               Northern Division

TRUSTEES OF THE IRONWORKERS               :
LOCAL UNION NO. 16 PENSION PLAN;          :
TRUSTEES OF THE IRONWORKERS               :
LOCAL UNION NO. 16 HEALTH FUND;           :          COMPLAINT
TRUSTEES OF THE IRONWORKERS               :
LOCAL NO. 5 APPRENTICE FUND;              :
TRUSTEES OF THE IRONWORKERS               :
LOCAL NO. 16 VACATION FUND                :
8600 LaSalle Road, Suite 600              :
Towson, MD 21286                          :
                                          :
      and                                 :
                                          :
IRONWORKERS INDUSTRY                      :
ADVANCEMENT FUND                          :
8600 LaSalle Road, Suite 600              :
Towson, MD 21286                          :
                                          :
      and                                 :
                                          :
IRONWORKER-MANAGEMENT                     :
PROGRESSIVE ACTION                        :
COOPERATIVE FUND                          :
8600 LaSalle Road, Suite 600              :
Towson, MD 21286                          :
                                         :
TRUSTEES OF THE MID-ATLANTIC              :
STATES DISTRICT COUNCIL                   :
PARTICIPATING LOCALS ANNUITY              :
FUND                                      :
3321 Shenandoah Avenue, NW                :
Roanoke, Virginia 24017                   :
                                          :
      and                                 :
                                          :
LOCAL UNION NO. 5 OF THE                  :
INTERNATIONAL ASSOCIATION OF              :
BRIDGE, STRUCTURAL AND                    :
ORNAMENTAL IRONWORKERS                    :
9100 Old Marlboro Pike                    :
Upper Marlboro, MD 20772                  :
             Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 2 of 9



                Plaintiffs                           :
                                                     :
v.                                                   :
                                                     :
MIRACLE STEEL INC.                                   :
5006 Lenker Street                                   :
Mechanicsburg, PA 17050-3022                         :
                                                     :
Serve: Omar Barron                                   :
       5006 Lenker Street                            :
       Mechanicsburg, PA 17050-3022                  :
                                                     :
        Defendant.                                   :


                                COMPLAINT
     (TO COLLECT CONTRIBUTIONS, DAMAGES AND INTEREST DUE PURSUANT TO
        ERISA AND TO COLLECT OTHER AMOUNTS DUE UNDER A COLLECTIVE
                          BARGAINING AGREEMENT)

                                            PARTIES

        1.      The Ironworkers Local Union No. 16 Pension Plan, the Ironworkers Local Union

No. 16 Health Fund, the Ironworkers Local No. 5 Apprentice Fund, and the Ironworkers Local

No. 16 Vacation Fund (collectively, the “Local 16 Funds”) are employee benefit plans as that

term is defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”), 29 U.S.C. § 1002(3).           The Local 16 Funds were established by the

Ironworkers Glaziers Employers Association (“IGEA”) and the Bridge, Structural, Ornamental

& Reinforcing Iron Workers, Local No. 16 (“Local 16”) whose successor is Local Union No. 5

of the International Association of Bridge, Structural and Ornamental Iron Workers (hereinafter

“Union” or “Local 5”). The Local 16 Funds are governed by Agreements and Declarations of

Trust that provide for the establishment of trust funds for the purpose of providing fringe benefits

to iron worker employees. These employee benefit plans are funded by employer contributions

pursuant to collective bargaining agreements negotiated by Local 16 or its successor, Local 5.



                                                 2
              Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 3 of 9



The Local 16 Funds are administered at 8600 LaSalle Road, Suite 600, Towson, Maryland

21286.

         2.      Plaintiff Mid-Atlantic States District Council Participating Locals Annuity Fund

(“Annuity Fund”) is an employee benefit pension plan as that term is defined in section 3(3) of

ERISA, 29 U.S.C. § 1002(3). The Annuity Fund is established and maintained according to the

provisions of its Agreement and Declaration of Trust, and is the successor trust to the

Ironworkers Local No. 16 Annuity Plan. The Annuity Fund is administered at 3321 Shenandoah

Avenue, Roanoke, Virginia 24017.

         3.      The Plaintiff Trustees of the Local 16 Funds and the Annuity Fund are the trustees

and administrators of their respective Funds, (all five ERISA Funds collectively referred to

herein as the “Ironworker Funds”) designated in accordance with the Agreements and

Declarations of Trust governing the each Ironworker Fund. The Trustees are fiduciaries as

defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21) and the “named fiduciaries” as defined

in Section 402(a)(2) of ERISA, 29 U.S.C. § 1102(a)(2).

         4.      Plaintiffs Ironworker Industry Advancement Fund and Ironworker-Management

Progressive Action Cooperative Fund (collectively “Industry Funds”) are established for the

purpose of promoting and fostering the unionized iron working industry and are funded through

employer contributions required pursuant to Local 5’s collective bargaining agreements.

         5.      Plaintiff Local Union No. 5 of the International Association of Bridge, Structural,

and Ornamental Iron Workers (hereinafter “Union” or “Local 5”) is an unincorporated labor

organization as that term is defined in Section 2(5) of the Labor-Management Relations Act

(“LMRA”), 29 U.S.C. § 152(5). Local 5 is the successor to Local 16, Local 16 having been

merged into Local 5 effective January 3, 2017. Local 5 is located at 9100 Old Marlboro Pike,



                                                  3
            Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 4 of 9



Upper Marlboro, Maryland 20772 and has jurisdiction to represent iron workers in the

Washington D.C. and Baltimore metropolitan areas and surrounding counties.

       6.      Defendant Miracle Steel, Inc. is a corporation organized under the laws of the

State of Pennsylvania with an office located at 5006 Lenker Street in Mechanicsburg,

Pennsylvania. Defendant Miracle Steel transacts business in the State of Maryland as an iron

contractor or subcontractor in the construction industry. At all times Miracle Steel was an

employer in an “industry affecting commerce” as described in the LMRA, 29 U.S.C. §§ 142(1),

(3), and 152(2), ERISA, 29 U.S.C. §§ 1002(5), (9), (11), and (12), and the Multiemployer

Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                       JURISDICTION

       7.      This Court has subject matter jurisdiction over this action under Sections 502 and

515 of ERISA, 29 U.S.C. §§ 1132(a)(3),(f), (g) and 1145, and under Section 301 of the LMRA,

29 U.S.C. § 185.

       8.      This Court has personal jurisdiction over the Defendant pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2).

       9.      Venue is proper in this district pursuant to Sections 502(e)(2) of ERSIA, 29

U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391.

                                  STATEMENT OF FACTS

       10.     Miracle Steel entered into a collective bargaining agreement (“CBA”) with Local

5 on or about November 14, 2017. The CBA establishes terms and conditions for employment

of journeymen and apprentices employed by the Defendant.

       11.     By signing the CBA, Miracle Steel agreed to be bound to the terms of the

Agreements and Declarations of Trust and Agreements establishing the Ironworker Funds.



                                               4
          Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 5 of 9



       12.       Pursuant to the CBA, Miracle Steel agreed to pay the Ironworker Funds (or their

predecessor funds) certain sums of money for each hour worked by its employees covered by the

CBA.

       13.       Pursuant to the CBA, Miracle Steel agreed to make certain payments to the

Industry Funds for each hour worked by each of the employees covered by the Agreement and

also agreed to deduct union dues and other amounts from its employees’ wages and remit those

amounts to Local 5 or its predecessor, Local 16. (All contributions, deductions, and other

payments owed to the Ironworker Funds, Industry Funds, and Local 5 are hereinafter referred to

collectively as “Contributions.”)

       14.       Under the CBA and the Agreements and Declarations of Trust established the

Ironworker Funds, employers are obligated to submit monthly payments along with monthly

remittance reports identifying hours worked by the employees covered by the CBA and the

amount of Contributions due for each employee. Contributions are due by the 15th of each

month following the month in which the employees work.              An employer is in default if

contributions are not received within the applicable time period.

       15.       Miracle Steel employed iron workers covered by the CBA from at least

September 2016 to the present.

                                      CAUSE OF ACTION

       Plaintiffs hereby re-allege and incorporate by reference paragraphs one through fifteen of

the Complaint.

       16.       Miracle Steel has failed to pay Contributions in full for work performed in the

months of August 2017 through August 2018.




                                                5
          Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 6 of 9



       17.    Miracle Steel owes the Plaintiffs Contributions of at least $206,424.91 for work

performed in the months of August 2017 through August 2018.

       18.    Miracle Steel has failed to submit is report or pay contributions for the month of

September 2018; the amount owed for this month is past due but unknown because of the failure

to submit a report identifying hours worked and amounts owed.

       19.    By virtue of the failure to pay Contributions as required by the CBA, Miracle

Steel has breached the CBA as well as its obligations under the Ironworkers Funds’ Restated

Agreements and Declarations of Trust and section 515 of ERISA, 29 U.S.C. § 1145.

       20.    In addition to the Contributions owed, Miracle Steel failed to pay Contributions

owed for the work months of September 2016 and November 2016 through July 2017 in a timely

manner.

       21.    Pursuant to the Agreement and Declarations of Trust and Agreements establishing

the Local 16 Funds, an employer who fails to pay the amounts required by the due date owes, in

addition to the delinquent Contributions, liquidated damages at a rate of 10% of the amount of

contributions owed.

       22.    Pursuant to the CBA and Agreement and Declaration of Trust establishing the

Annuity Fund, an employer who fails to pay the amounts required by the date due owes, in

addition to the delinquent Contributions, liquidated damages at the rate of 20% of the amount of

Contributions owed.

       23.    Pursuant to the CBA and the Agreements and Declarations of Trust establishing

the Ironworker Funds, an employer who fails to pay the amounts required by the date due owes,

in addition to the delinquent Contributions and liquidated damages, interest on the unpaid

Contributions at the rate of 12% per annum from the date due through the date of payment.



                                               6
            Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 7 of 9



       24.     Pursuant to the above-referenced provisions, Miracle Steel owes liquidated

damages on late and delinquent contributions to the Ironworker Funds in the amount of at least

$45,497.64. Additional liquidated damages are due on unreported and unpaid Contributions.

       25.     Interest is owed on all delinquent and late Contributions and will continue to

accrue until all delinquent Contributions are paid.

       26.     The CBA and the Restated Agreements and Declarations of Trust further provide

that a delinquent employer shall pay reasonable attorneys’ fees and costs incurred by the

Ironworker Funds in collecting delinquent Contributions.

       27.     Pursuant to the CBA and the Restated Agreements and Declarations of Trust,

Plaintiffs are entitled to audit contributing employers, at any time, to determine if they are

remitting the proper amount of Contributions.

       WHEREFORE, the Plaintiffs pray judgment against Miracle Steel, Inc. as follows:

       A.      For unpaid contributions due and owing to the Plaintiffs for the period of August

2017 to August 2018 in the amount of at least $206,424.91;

       B.      For unpaid contributions for the month of September 2018 in an amount currently

unknown due to Defendant’s failure to timely submit a report identifying the amount owed.

       B.      For liquidated damages of at least $45,497.64 to date and for additional liquidated

damages at the rate of 10% of the amount due on unreported Contributions to the Local 16 Funds

and at the rate of 20% of the amount due on unreported Contributions to the Annuity Fund;

       C.      For interest on the delinquent Contributions at the rate of 12% per annum,

assessed from the date Contributions are due until the date paid;

       D.      For contributions, if any, that become due after the filing of this lawsuit and up to

the date of judgment, plus interest and liquidated damages on any such Contributions;



                                                 7
             Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 8 of 9



        E.      For an audit of Defendant’s payroll and related records to determine the amounts

due to Plaintiffs;

        F.      For costs and attorneys’ fees pursuant to the CBA, Restated Agreements and

Declarations of Trust and 29 U.S.C. § 1132(g); and

        G.      For such other relief as the Court may deem appropriate.



                                             Respectfully submitted,

Dated: November 5, 2018                      By:       /s/
                                             Francis J. Martorana (Bar No. 05121)
                                             Diana R. Cohn (Bar No. 18988)
                                             O’DONOGHUE & O’DONOGHUE LLP
                                             5301 Wisconsin Avenue, N.W. Suite 800
                                             Washington, D.C. 20015
                                             Telephone: (202) 362-0041
                                             Facsimile: (202) 362-2640
                                             fmartorana@odonoghuelaw.com
                                             dcohn@odonoghuelaw.com




                                                8
             Case 1:18-cv-03424-ADC Document 1 Filed 11/05/18 Page 9 of 9




                                    CERTIFICATE OF SERVICE

           I hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with requirements of Section 502(h) of the Employee

Retirement Incomes Security Act of 1974, 29 U.S.C. § 1132(h) on this 5th day of November

2018 on the following:

                  The Office of Division Counsel
                  Associate Chief Counsel (TE/GE) CC:TEGE
                  Room 4300
                  1111 Constitution Avenue
                  Washington, DC 20224

                  Secretary of Labor
                  200 Constitution Ave., N.W.
                  Washington, DC 20210

                  Attention: Assistant Solicitor for
                  Plan Benefits Security



                                                 By:      /s/
                                                 Diana R. Cohn (Bar No. 18988)
                                                 O’DONOGHUE & O’DONOGHUE LLP
                                                 5301 Wisconsin Avenue, N.W. Suite 800
                                                 Washington, D.C. 20015
                                                 Telephone: (202) 362-0041
                                                 Facsimile: (202) 362-2640
                                                 dcohn@odonoghuelaw.com




314813_1
